Case 4:20-cv-00074-SEB-DML Document 15 Filed 08/10/20 Page 1 of 2 PageID #: 57




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

HEATHER G. DECKARD,                       )
                                          )
                           Plaintiff,     )
                                          )
                        v.                )                   No. 4:20-cv-00074-SEB-DML
                                          )
ANDREW M. SAUL Commissioner of the Social )
Security Administration,                  )
                                          )
                           Defendant.     )



                ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted her Report and Recommendation regarding Plaintiff’s

Failure to comply with the Court's order and failure to prosecute her claims. The parties were

afforded due opportunity pursuant to statute and the rules of this Court to file objections; none of

the parties filed an objection. The Court, having considered the Magistrate Judge’s Report and

Recommendation, hereby adopts the Magistrate Judge’s Report and Recommendation.

       Plaintiff's Complaint is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.



               8/10/2020
       Date: ___________________                        _______________________________
                                                          SARAH EVANS BARKER, JUDGE
                                                          United States District Court
                                                          Southern District of Indiana

Distribution:

HEATHER G. DECKARD
5082 N County Rd 100 W
Orleans, IN 47452
Case 4:20-cv-00074-SEB-DML Document 15 Filed 08/10/20 Page 2 of 2 PageID #: 58




Alison T. Schwartz
SOCIAL SECURITY ADMINISTRATION
alison.schwartz@ssa.gov

Julian Clifford Wierenga
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
julian.wierenga@usdoj.gov
